Title: To Thomas Jefferson from Josef de Jaudenes and Josef Ignacio de Viar, 30 November 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas



Mui Señor nuestro
Nueva York 30. de Novre. de 1793.

Corrovorando la buena disposicion de nuestros Governadores de Luisiana y Sn. Agustin hacia conservar la paz con los Estados Unidos, y los Indios fronterizos, segun lo hemos manifestado á V.S. repetidas vezes anteriormente; tenemos la honrra de pasar á manos de V.S. ahora Copia de Carta que nos escrive el ultimo Governador, y del Expediente que en ella nos incluye; y asimismo otra Copia de un Capitulo de la que hemos recivido del primero.
De todo su contenido pedimos á V.S. informe al Presidente de los Estados Unidos, á fin de que pueda convencerse mas de raiz de los hechos que en muchas ocaciones hemos insinuado, y pueda reiterar sus sabias disposiciones al tan deseado intento de preservar la buena harmonia, y amistad que felizmente reina entre ambas Naciones.
Asi esperamos suceda, y en el interin nos repetimos á la obediencia de V.S. y tenemos la honrra de subscrivirnos con el maior respeto, y estimacion los mas obedtes. y reconocidos Servidores de V.S. Q. B. S. M.

Josef de Jaudenes Josef Ignacio de Viar

